DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nilesh Amin on 5/24/2022.

The application has been amended as follows: 
	Claim 7. (Currently Amended) The base station device of claim 1, wherein the radio resource control parameter is a first radio resource control parameter, and [the indicator] the confirmation bitmap is associated with a second radio resource control parameter for the user equipment.
	Claim 23. (New) The non-transitory machine-readable medium of claim 18, wherein the radio resource control parameter is a first radio resource control parameter, and [the indicator] the confirmation bitmap is associated with a second radio resource control parameter for the user device.
Allowable Subject Matter
Claims 1-7 and 12-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows: 
Shi [US 2016/0329937] discloses in [0015] a method and system for identifying codebook subset restriction for to be applied to UE, identify correspondence between codebook subset restriction and multiple carriers in carrier group of UE, transmit correspondence information indicating the correspondence.
Muruganathan [US 2019/0068256] discloses in [0171] a method and system for restricting UE to report subset of precoding matrix codewords in CSI feedback, transmitting bitmap to UE, receiving CSI from UE that not in identified subset.
As claim 1, None of these references, taken alone or in any reasonable combination, teach a base station comprising determining, by the transceiver device, that a secondary bandwidth part of the secondary bandwidth parts of the carrier bandwidth frequency comprises a group of second restriction bit maps that matches a portion of the group of first restriction bit maps, wherein the group of second restriction bit maps comprises a second codebook subset restriction bit map and a second beam restriction bit map; and encoding, by the transceiver device, a confirmation bitmap in the secondary bandwidth part indicating to a receiver device to use the a portion of the group of first restriction bit maps for transmissions via the second bandwidth part, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claim 12, None of these references, taken alone or in any reasonable combination, teach a method comprising determining, by the transceiver device, that a secondary bandwidth part of the secondary bandwidth parts of the carrier bandwidth frequency comprises a group of second restriction bit maps that matches a portion of the group of first restriction bit maps, wherein the group of second restriction bit maps comprises a second codebook subset restriction bit map and a second beam restriction bit map; and encoding, by the transceiver device, a confirmation bitmap in the secondary bandwidth part indicating to a receiver device to use the a portion of the group of first restriction bit maps for transmissions via the second bandwidth par, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
As claim 12, None of these references, taken alone or in any reasonable combination, teach a system comprising determining that a secondary bandwidth part of the secondary bandwidth parts of carrier bandwidth frequency comprises a group of second restriction bit maps that matches a portion of the group of first restriction bit maps, wherein the group of second restriction bit maps comprises a second codebook subset restriction bit map, a second rank restriction bit map, and a first beam restriction bitmap; and encoding a confirmation bitmap in the secondary bandwidth part indicating to a receiver device to use the portion of the group of first restriction bit maps for the second bandwidth part;, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414